By the Court.

McDonald, J.
delivering the opinion.
[1.] The two. cases above stated, depending on the same-point, were consolidated.
The Judge, in our judgment, very properly refused to sanction the wilts of certiorari. The processes bore test properly. The Act has reference to process issued from the Superior and Inferior Courts. The Superior' Courts have but-one Judge; the Inferior Courts have, five Justices. There-might have been some plausibility in the exception, if the.Statute had declared that the process should bear test in the • name of the Judge or Justices of such Court. Instead of that, it directs that it shall bear test in the name of one of' the Judges or Justices of such Court.
Judgment affirmed.